775 N.W.2d 747 (2009)
Denise M. PAGURA, Plaintiff/Counter-Defendant/Appellant,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Defendant/Counter-Plaintiff-Appellee.
Docket No. 140117. COA No. 291265.
Supreme Court of Michigan.
December 18, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the September 23, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.